Citation Nr: 1614154	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  14-12 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for leukemia.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1976 to October 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO); the claims file is now in the jurisdiction of the Portland, Oregon, RO.  In October 2015, the Board obtained an advisory medical opinion from the Veterans Health Administration (VHA).


FINDING OF FACT

The Veteran's large granular lymphocytic leukemia is reasonably shown to be related to his active service.


CONCLUSION OF LAW

Service connection for large granular lymphocytic leukemia is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless. 

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is not in dispute that the Veteran has a diagnosis of large granular lymphocytic leukemia (LGL).  (See, e.g., April 2011 pathology report).  The (medical) question that remained to be resolved was whether the Veteran's LGL was related to his active service.

In his May 2011 claim, the Veteran asserted that his LGL was related to service and, in particular, to his exposure to asbestos, radiation, and solvents therein.  Exposure to solvents during active service has been conceded.  (See March 2014 statement of the case.)  (As entitlement is being granted based on exposure to solvents, the Veteran's exposure to asbestos and radiation need not be discussed further.)

On September 2012 VA examination, the examiner opined that the cause of LGL is unknown, that it is associated with autoimmune diseases, and that there was no known association of LGL with chemical exposure.  However, the Veteran submitted treatise evidence suggesting that LGL may be related to chemical exposure.  Therefore, the Board sought a VHA medical opinion to resolve the conflicting medical evidence of record.

In the October 2015 VHA opinion, the consulting expert (a staff physician in hematology/oncology) concurred with the September VA examiner that LGL is an uncommon form of leukemia generally associated with autoimmune diseases.  However, the expert explained that, since the Veteran did not have an autoimmune disease it was unusual for him to have developed LGL.  The expert further explained that the Veteran's LGL was detected, in part, through evidence of a chromosomal deletion referred to as del(6q).  This abnormality is particularly relevant as studies have associated the del(6q) abnormality with occupational exposure to solvents.  The examiner noted the lag time from exposure to diagnosis may be as much as 30 years.  Thus, the expert opined that the Veteran's LGL was at least as likely as not related to his active service (and exposure to solvents therein.)  

The Board finds that the opinion of the VHA expert, who has specific subject matter expertise, and addressed the relevance of Veteran's specific pathology (to include del(6q) abnormality), is more probative than the opinion by the September 2012 VA examiner, who does not appear to be a specialist in the relevant field of medicine and did not address the del(6q) abnormality which the VHA expert found significant.  Consequently, the Board finds that the more probative medical evidence of record supports the Veteran's claim, and that service connection for his leukemia is warranted.


ORDER

Service connection for large granular lymphocytic leukemia is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


